                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

MAT S. BAYSA,
        Plaintiff,
v.                                                            Case No. 8:17-cv-00434-T-02SPF


ROBERT GUALTIERI, in his official
Capacity as SHERIFF of the Pinellas
County Sheriff’s Office, CHARLES REDINGER,
Individually and as Pinellas County Deputy,
STEPHANIE ARCHER, individually and as
Pinellas County Deputy Sheriff,

     Defendants.
__________________________________/



                                                 ORDER

        This matter comes to the Court on cross-motions for summary judgment.

Dkts. 43, 44, 45, 47. The action stems from an alleged use of excessive force by

two deputies responding to an early morning call at a poker room in Pinellas

County. Dkt. 23. In his Amended Complaint, Plaintiff Baysa alleges violations of

his Fourth Amendment rights under 42 U.S.C. § 1983 against Deputies Charles

Redinger and Stephanie Archer (hereinafter collectively “Deputies”) and their

employer, Robert Gualtieri in his official capacity as Sheriff of the Pinellas County

Sheriff’s Office (hereinafter “PCSO”).1 Id. Plaintiff also brings state law claims of
1
 The § 1983 claims against the Deputies feature alternative theories for excessive force during a lawful
arrest (counts II and III) and false arrest and excessive force during an unlawful arrest (counts IV and V).
false arrest and imprisonment, battery, and assault against all three Defendants and

malicious prosecution against the Deputies. Id.

        For the following reasons, the Court GRANTS Defendants’ Motions for

Summary Judgment and DENIES Plaintiff’s Motion for Summary Judgment.

                                          BACKGROUND

        In the early morning of June 10, 2013, Plaintiff was playing cards at Derby

Lane Poker Room in St. Petersburg, Florida. Dkt. 43-11 at 18, 43-8 at 332. Plaintiff

testified that, while there, he had two shots of Jägermeister and two beers, though

one had spilled some of its contents. Dkt. 43-8 at 42.

        Plaintiff claims that, upon Plaintiff winning, a security guard began to “bird-

dog” or closely watch him at the card table. Dkt. 43-11 at 22. Though not deposed

for this civil action, the security guard testified at Plaintiff’s criminal trial that,

when cashing out, Plaintiff reached his hand “over the top bar of the cashier

window” and was causing a disturbance. Dkt. 43-5 at 48, 60. Plaintiff disputes this

and maintains he instead gave the cashier a $9 tip. Dkt. 43-8 at 43. He then exited

the card room and walked to a drive-through ramp from which he could see his car.

Id. at 44. Plaintiff testified he started to go out, and then walked back in, raised his


The claim of excessive force during an unlawful arrest, however, is subsumed by the false arrest claim
and is not discrete. See Jackson v. Sauls, 206 F.3d 1156, 1171 (11th Cir. 2000).
2
  On April 23, 2014, Plaintiff went to trial on criminal charges arising from his activity at Derby Lane in
Case No. CTC13-13352MMANO, County Court of the Sixth Judicial Circuit of Florida, Pinellas County.
Deputy Redinger included the trial transcript in full in his Motion for Summary Judgment. Dkt. 43-3 –
43-9.

                                                     2
voice, and accused the security guard of staring at him all night. Dkt. 43-11 at 25-

26.

          According to the security guard, however, after the disturbance at the

cashier’s box the guard confronted Plaintiff who was “belligerent and

argumentative” and appeared to be “extremely intoxicated.” Dkt. 43-5 at 49, 51.

The security guard escorted Plaintiff, who was no longer permitted in the card

room, outside the room. Id. at 51. Plaintiff reentered. Id. at 52, 43-11 at 25. The

security guard once more ordered Plaintiff to leave, noting “he would no longer be

permitted to wait on the ramp area, that he was going to have to go down to the

ground or parking lot level.” Dkt. 43-5 at 52.

          The security guard estimated that he ordered Plaintiff to leave six times and,

even when told police would be called, Plaintiff continued to argue in a raised

voice. Id. at 52. Plaintiff acknowledges a confrontation at some point, testifying

that the guard was “screaming profanities at him” and Plaintiff was “of course . . .

giving it right back to him.” Dkt. 43-11 at 27. Derby Lane staff called police to

witness a trespass warning against Plaintiff. Dkt. 43-5 at 53.3 In his deposition,

Plaintiff fairly admits he was trespass-warned by the security guard: “He told me to

stay away . . . He told me to go outside.” Dkt. 43-11 at 32-34.




3
    The contents of this call were not included in summary judgment materials.

                                                      3
          According to Plaintiff, when he had looked outside at the parking lot he

noticed movement by his car, which frightened him. Dkt. 43-11 at 25, 27. At the

criminal trial, Plaintiff testified he thought he was being set up for a DUI. Dkt. 43-

8 at 64. Plaintiff called 911. Baysa Dep. Ex. 2.4

          On the call it is clear Baysa is manic and sounds very intoxicated. Id.

Throughout the conversation, Plaintiff shouts, uses obscenities, and speaks over the

dispatcher; he is also overheard trying to persuade a departing patron of Derby

Lane to assist him. Id. Plaintiff told the dispatcher that the security guard had a

gun, id. 00:30, 04:24, was aggressive, id. 00:18, had threatened him and that

Plaintiff felt in danger, id. 01:37. By the middle of the call Plaintiff is yelling in a

fury, demanding the dispatcher to “bring the cops” and to take him home as he was

in danger: “I want to get picked up and taken home.” Id. 03:52.

          Plaintiff informed the dispatcher one of the guards (presumably the security

guard) told him “go home, go home,” id. 00:12, and “go outside,” id. 2:06, and

“they told [him] stay away,” id. 00:57. This suggests clearly Plaintiff was told to

leave by Derby Lane security. Plaintiff further testified his words on this call also

may have included “. . . me being banned.” Dkt. 43:11 at 50. It is also very clear

that Plaintiff was enraged at the security guard. He yelled that he wanted the guard

arrested “for harassing me,” and that “I came here to gamble. I played. F--- him.


4
    Baysa’s 911 call was included in summary judgment materials as an audio file. Id.

                                                      4
He thinks he’s got the power trip because he works here. Do you hear me?” Id. at

40; see also id. at 87-88 (plaintiff agreed he had “a beef” with the security guard).

      The Deputies arrived on the scene around 2:50 a.m. Dkt. 43-14 at 25. The

security guard was standing outside with “at least four other security guard staff

members.” Id. at 26. Deputy Redinger spoke with the security guard who said that

Plaintiff was “acting in a disorderly fashion” and that Derby Lane wanted to issue a

trespass warning. Id. at 28. The security guard then repeated the warning to

Plaintiff in the presence of Deputy Redinger. Id. Deputy Redinger attempted to

reiterate the nature of the warning but, according to Deputy Redinger, Plaintiff

would not listen to the warning and was belligerent, not responsive, and “giving

various profanities,” id. at 29, though “most of this anger and agitation was

directed towards the [Derby Lane] staff,” id. at 31. He appeared intoxicated. Dkt.

43-6 at 7. Plaintiff testified Deputy Redinger did give him trespass warnings that

Plaintiff disputed, continuing to “try[] to make [his] point . . . to make an

argument.” Dkt. 43-11 at 60.

      Deputy Redinger further stated that Plaintiff continued to “verbally be

aggressive” with Derby Lane staff and pace back and forth; the second time he

approached the security guard “[Plaintiff] was in an aggressive stance, shoulders

back, chest out, bowing his chest up and you can see clenched fists.” Dkt. 43-14 at

31. The third time, Deputy Redinger “felt there was an imminent issue where he


                                            5
might strike [the security guard] now. That’s when [Redinger] stepped in and tried

to effect an arrest at that point.” Id. at 32.

        Plaintiff does not dispute that Deputy Redinger “walked over . . . and told

[him] that, yes, they are going to issue a trespass . . . [Redinger] told [Plaintiff] to

never come back over there again.” Dkt. 43-11 at 60. According to Plaintiff,

Deputy Redinger ended the conversation by saying “Don’t come back here

anymore. You’re free to go.” Id. at 61. Plaintiff then took a few steps away from

Deputy Redinger. Id. at 62. Plaintiff testified at his criminal trial that while he

walked away “someone grabbed [him] or – and [he] just fell head first . . . [t]hen

after that, [he] felt [his] neck got twisted a little bit and that’s it.” Dkt. 43-8 at 51.

The next thing he remembered is being “in the handcuffs in the back of the cruiser

. . . .” Id. at 53.

        In his deposition in this civil matter, Plaintiff first reiterated that his criminal

trial testimony, with its limited statement of an assault, was true. Dkt. 43-11 at 10,

11, 15, 16. But upon being examined by his own attorney at his civil deposition,

Plaintiff provided a different version. He testified that his memory had come back

to him now and he recalled that he “[felt] punches and kicks all over [his] body”

before passing out, id. at 14, and had concluded that he was choked, id. at 17, 152.

Plaintiff’s more recent testimony differed substantially and materially from his




                                                 6
criminal trial: There he did not testify that he was punched or kicked while on the

ground or that he was choked.

      According to Deputy Redinger, in contrast, Deputy Redinger grabbed

Plaintiff’s wrists to restrain him at which point Plaintiff “brace[d] up . . . and

tr[ied] to pull away from [Redinger].” Dkt. 43-14 at 36. Deputy Redinger then

pushed Plaintiff against the side of his patrol car to prevent Plaintiff’s movement.

Id. at 37. Plaintiff broke free and tried to turn, so Deputy Redinger used a

“hurried,” “modified” takedown by bringing his left arm across Plaintiff’s chest in

a diagonal position and continuing to hold onto Plaintiff’s other hand with his right

arm. Id. at 39. The left arm or inside of the elbow may have been pressing against

Plaintiff’s neck. Id. at 42, 48; Dkt. 43-5 at 56 (the security guard testified Deputy

Redinger “had to grab [Plaintiff] by his shoulders, about his neck, and they

struggled”).

      Plaintiff fell face first onto the asphalt pavement with Deputy Redinger on

top of him. Dkt. 43-14 at 40. Deputy Redinger’s arm was trapped under Plaintiff

and may have been applying pressure to Plaintiff’s neck. Id. at 43. To pull

Plaintiff’s arms out from under him for handcuffing, Deputy Redinger used two

“palm heel strikes,” an open hand where the “striking area is the heel of your

palm,” “somewhere from [Plaintiff’s] shoulder to waistline.” Id. Deputy Redinger




                                            7
eventually pulled Plaintiff’s hands free. Id. at 44. The security guard and perhaps

Deputy Archer then assisted with the handcuffs. Dkt. 43-5 at 56.

        Deputy Redinger did not know the location of Deputy Archer during the

arrest prior to handcuffing. Dkt. 43-14 at 36, 38, 41. In her deposition, Deputy

Archer did not recall much about the arrest, though she stated that she has never

seen a deputy use a chokehold, including during the arrest of Plaintiff. Dkt. 43-10

at 22. Plaintiff testified he had no knowledge of Archer using force upon him. Dkt.

41-11 at 135. Deputy Archer did not take statements and was not called as a

witness at Plaintiff’s criminal trial. Dkt. 43-10 at 19, 27.

        After handcuffing Plaintiff, Deputy Redinger escorted him to the back of

Deputy Redinger’s patrol car and took him to the police station. Dkt. 43-14 at 49,

Dkt. 43-10 at 24. During the ride Plaintiff and Deputy Redinger spoke in normal

conversational tones, Baysa’s Dep. Ex. 35, and Plaintiff agrees they had a calm,

“casual” conversation. Dkt. 43-14 at 81. Plaintiff said in the car that he was good

with people and that the security guard gave him a bad night. Id. at 88; Baysa Dep.

Ex. 3 at 3:08. At no point during the conversation does Plaintiff talk about being

hurt or choked or ask to go to the hospital. Dkt. 43-14 at 98.




5
 The dashboard cam video, which faced outside the patrol car, was included in summary judgment
materials. Baysa Dep. Ex. 3. Notwithstanding the poor audio quality, it is possible to make out the
conversation, which Defendants’ counsel walked Plaintiff through during his deposition. The audible
section of the conversation lasts for about six minutes from around 01:00 to 07:00.

                                                   8
         At the jail, Plaintiff was seen by a nurse and received a bag of ice for his

injuries. Dkt. 43-9 at 2. After leaving jail, Plaintiff stopped for cigarettes and

Gatorade and went to his sister’s house. Dkt. 43-11 at 98. Later that day, he went to

Tampa General Hospital to seek treatment. Id. at 109.

         A hospital report from the instant incident6 states Plaintiff was “complaining

[of a] slash of forehead. Neck, left rib and right elbow pain,” “denies visual

problems” and notes “[Plaintiff’s sclera] is red and slightly swollen. Mid-facial

swelling noted in forehead in orbital area. No [loss of consciousness].” Id. at 123-

24; Dkt. 48-2 at 12. The medical report further observed “Bowing of the left

medial orbital wall which appears discontiguous in some portions and may

represent a small fracture, however this may also represent a congenitally thin

lamina papyracea with variant appearance.” Dkt. 48-2 at 3. This possible fracture

was in any event not acute and needed “no intervention.” Dkt. 43-11 at 124-25.

Plaintiff was ultimately diagnosed with “facial contusion, eye contusion,

subconjunctival hemorrhage, elbow abrasion, abrasions of multiple sites, headache,

and rib contusion.” Dkt. 48-2 at 4. There is no mention in the report of bruising

around his neck or choking.




6
 Plaintiff was no stranger to Tampa General, and had sought medical treatment there the year before. Dkt. 43-11 at
110. In that incident, he appeared at 2:00 a.m. seeking medical help when, while drinking, a colleague had punched
him three to four times in the left eye area, giving him a swollen eye and conjunctival hemorrhage and causing him
to spit blood. Id. at 117-21.

                                                         9
      Plaintiff was discharged from the hospital the same day and never sought

treatment afterwards or had subsequent issues. Dkt. 43-11 at 125-26. Photographs

of Plaintiff following the incident do show redness on the neck and a swollen eye

area. Dkt. 48-4.

      Plaintiff was arrested on misdemeanor counts of disorderly conduct in an

establishment and resisting arrest without violence. Dkt. 43-13 at 7. The State

Attorney’s Office for the Sixth Judicial Circuit of Florida later amended the

disorderly conduct charge to trespass. Dkt. 43-9 at 55. A jury acquitted Plaintiff of

both trespass and resisting arrest without violence. Id. at 70.

      Plaintiff filed his Complaint more than three years later on February 21,

2017. Dkt. 1. All motions for summary judgment were filed on September 7, 2018.

Dkts. 43, 44, 45, 47.

                     SUMMARY JUDGMENT STANDARD

      Under Rule 56, Federal Rules of Civil Procedure, “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see also Mize v. Jefferson City Bd. of Educ., 93 F. 3d 739, 742 (11th

Cir. 1996). If met, the burden shifts to the nonmoving party to “come forward with

specific facts showing that there is a genuine issue for trial.” Shaw v. City of

Selma, 884 F. 3d 1093, 1098 (11th Cir. 2018).

                                           10
      “A fact is ‘material’ if it has the potential of ‘affect[ing] the outcome of the

case.’” Id. And, to raise a genuine “dispute,” the nonmovant must point to enough

evidence that “a reasonable jury could return a verdict for [him].” Id.

(modification in original). The Eleventh Circuit further teaches that “[w]hen

considering the record on summary judgment ‘the evidence of the nonmovant is to

be believed, and all justifiable inferences are to be drawn in his favor.’” Id.

(citations omitted).

                                   DISCUSSION

      Because the disposition of Plaintiff’s § 1983 claim against the Deputies will

resolve the remaining claims, the Court turns to it first. Section 1983 requires a

plaintiff to prove that (1) the defendants’ conduct violated a constitutional right,

and (2) the challenged conduct was committed “under the color of state law.”

Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016).

      In response, Defendants invoke qualified immunity, which protects

government officials “from liability for civil damages insofar as their conduct does

not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231

(2009) (citations omitted). Plaintiff does not seem to dispute that in deciding to

arrest Plaintiff at Derby Lane the Deputies were acting within the scope of their

discretionary authority. See Bates v. Harvey, 518 F.3d 1233, 1242 (11th Cir. 2008).


                                           11
Thus, to overcome the Deputies’ qualified immunity Plaintiff must show that (1)

the Deputies’ conduct violated a constitutional right, and (2) the right was clearly

established at the time of the Deputies’ alleged misconduct. Saucier v. Katz, 533

U.S. 194, 201 (2001); see also Pearson, 555 U.S. at 236 (2009) (courts free to

address inquiry in most appropriate order).

        Plaintiff alleges that both the decision to and manner of arrest violated his

Fourth Amendment rights, so the Court must determine whether the Deputies had

probable cause to arrest Plaintiff and whether they acted reasonably during the

arrest. See Lee v. Ferraro, 284 F.3d 1188, 1194-98 (11th Cir. 2002) (citations

omitted). Because the Deputies both had probable cause and acted reasonably there

was no constitutional violation. In the absence of a violation, Plaintiff’s § 1983

claim against PCSO and the state law claims also fail.

   I.      The Deputies had probable cause to arrest Plaintiff for trespass.

        Probable cause to arrest “exists when the totality of the facts and

circumstances support a reasonable belief that the suspect had committed or was

committing a crime.” United States v. Lindsey, 482 F.3d 1285, 1291 (11th Cir.

2007 (citations and quotation marks omitted). This “requires only a probability or

substantial chance of criminal activity, not an actual showing of such

activity.” Illinois v. Gates, 462 U.S. 213, 245 n. 13 (1983); see also Ortega v.

Christian, 85 F.3d 1521, 1525 (11th Cir. 1996) (citations omitted) (“[P]robable


                                            12
cause does not require overwhelmingly convincing evidence, but only ‘reasonably

trustworthy information.”).7

        Importantly, an officer’s “subjective reason for making the arrest need not

be the criminal offense as to which the known facts provide probable cause.”

Devenpeck v. Alford, 543 U.S. 146, 153 (2004). It is thus of no import that the

Deputies arrested Plaintiff on disorderly conduct in an establishment and resisting

arrest without violence or that state prosecutors later amended the disorderly

charge to trespass. Similarly, whether Deputy Redinger ultimately decided to arrest

Plaintiff because he was uncooperative with the trespass warning or moving

towards the security guard in a fighting stance does not weigh into a probable

cause analysis.

        Rather, the facts as known to the Deputies were sufficient to find probable

cause for trespass. As defined by Florida statute, someone “who, without being

authorized, licensed, or invited, willfully enters upon or remains in any property

other than a structure or conveyance [a]s to which notice against entering or

remaining is given . . . by actual communication . . . commits the offense of

trespass . . . .” Fla. Stat. § 810.09(1)(a). An order to leave can be “personally

communicated to the offender by the owner of the premises or by an authorized

person.” Fla. Stat. § 810.09(1)(b); see also Smith v. State, 778 So. 2d 329, 331 (Fla.
7
 This threshold, of course, is significantly lower than the beyond a reasonable doubt standard of evidence
at a criminal trial. The jury’s eventual acquittal of Plaintiff is therefore irrelevant in determining whether
probable cause existed at the time of arrest.

                                                      13
2d DCA 2000) (“[W]hen an invitation has been extended to enter an open business

. . . actual communication is necessary to put a person on notice that he is no longer

welcome on the property and may be arrested for trespass.”).

        To this end, the Deputies were “entitled to rely on allegations of an

informant and corroborating evidence” to find probable cause for trespass. See

Case v. Eslinger, 555 F.3d 1317, 1327 (11th Cir. 2009) (citations omitted).

        The record shows the security guard personally communicated to Plaintiff

multiple orders to leave Derby Lane.8 Each was ignored. Indeed, Plaintiff’s own

words on the 911 make this fairly clear. Plaintiff himself also testified that he was

angry, yelling, and departed to the ramp area adjacent to the parking lot and then

returned inside the premises. There he accused the security guard of trying to “set

him up.”

         The Deputies responded to a call to witness a trespass warning. Deputy

Redinger spoke with the security guard who stated that Plaintiff was “acting in a

disorderly fashion” and that Derby Lane wanted to issue a trespass warning.9

Having communicated the orders himself, the security guard had personal

knowledge of the alleged criminal conduct. See Daniels v. City of Hartford, Ala.,

645 F. Supp. 2d 1036, 1054 (M.D. Ala. 2009) (finding that personal knowledge


8
  Though Plaintiff challenged the security guard’s authorization to issue an order to leave at the criminal
trial, see e.g., Dkt. 43-3 at 23, there is no such argument here.
9
  It is worth noting the fact that this information was relayed to Plaintiff is undisputed, though its
underlying veracity may be.

                                                      14
bolsters an informant’s tip). The security guard’s identity was, moreover, readily

ascertainable and he was present when Deputies arrived on the scene.

        The security guard then repeated the trespass warning to Plaintiff in at least

Deputy Redinger’s presence. Deputy Redinger testified he attempted to reiterate to

Plaintiff the nature of the warning but, according to Deputy Redinger, Plaintiff was

unresponsive, belligerent, and “giving various profanities.” Plaintiff testified in his

deposition that the Deputy instructed him to leave and Plaintiff disputed. By his

own admission, Plaintiff continued to “try[] to make [his] point . . . to make an

argument” in defiance of the Deputy’s trespass warning.10

        In short, after being asked repeatedly to leave, Plaintiff would not. First,

fearing a DUI setup, in a manic rant he demanded the 911 operator to send

someone to take him home. Then, when the Deputies arrived, he disputed the

trespass instructions.

        Having found probable cause for trespass based on the undisputed facts, the

Court deems it unnecessary to determine whether probable cause existed for some

other offense, whether arguable probable cause existed, see Case, 555 F.3d at 1327

(existence of arguable probable cause shields officer from false arrest liability


10
  The prior warnings of Derby Lane staff and Plaintiff’s return to and refusal to leave the premises
distinguish this case from others like Gestewitz v. State, 34 So. 3d 832, 835 (Fla. 4th DCA 2010) (finding
that in the absence of reasonable suspicion officers lacked authority to detain an individual to issue a
trespass warning). Indeed, whether the encounter between Plaintiff and the Deputies is characterized as
consensual or a detention, the Deputies nonetheless had sufficient suspicion to arrest. See id. at 834
(police can only arrest for trespass if “owner or his agent first warned the potential trespasser”).

                                                    15
through “clearly established” prong of qualified immunity), or whether other

defenses such as immunity pursuant to Fla. Stat. § 509.143(3) apply.

           This finding, moreover, is an “absolute bar” to Plaintiff’s § 1983 false arrest

claim, see Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir. 1998), as well as the

state law malicious prosecution and false arrest and imprisonment claims, see

Fischer v. Debrincat, 169 So. 3d 1204, 1206 (Fla. 4th DCA 2015) (requiring

“absence of probable cause for the original proceeding” for malicious prosecution);

Johnson v. Barnes & Noble Booksellers, Inc., 437 F.3d 1112, 1116 (11th Cir.

2006) (noting that Florida false imprisonment requires detention to be unlawful);

Willingham v. City of Orlando, 929 So. 2d 43, 48 (Fla. 5th DCA 2006) (observing

that probable cause is affirmative defense to false arrest).11

     II.      The Deputies acted reasonably in their lawful arrest of Plaintiff.

           To not run afoul of the Fourth Amendment during a lawful arrest, officers

must behave “reasonably in the light of the circumstances before them,” and any

force used must be “reasonably proportionate to the need for that force, which is

measured by the severity of the crime, the danger of the officer, and the flight of

risk.” Galvez v. Bruce, 552 F.3d 1238, 1243 (11th Cir. 2008) (citations omitted).

Courts should also consider the relationship between the need and amount of force

used and the extent of the injury inflicted. Leslie v. Ingram, 786 F.2d 1533, 1536
11
  There are cases where the existence of probable cause by itself seems to defeat battery claims as well, see e.g.,
Sada v. City of Altamonte Springs, 434 F. App’x 845, 851 (11th Cir. 2011), but the Court finds that additional
analysis is necessary to determine whether the force used was reasonable given the circumstances.

                                                          16
(11th Cir. 1986). This is an objective inquiry. Mobley v. Palm Beach Cty. Sheriff

Dep’t, 783 F.3d 1347, 1354 (11th Cir. 2015) (citations omitted).

      To begin with, the alleged criminal activity that Deputies were investigating

was not severe. See Fla. Stat. § 810.09(2)(a) (trespass is a misdemeanor of the first

degree); Fla. Stat. § 877.03 (disorderly conduct is a misdemeanor of the second

degree).

      Notwithstanding the mild nature of the crime alleged and the absence of a

flight risk, Plaintiff was plainly drunk and disputatious. Deputy Redinger stated

that during the encounter Plaintiff was “verbally aggressive” with Derby Lane staff

and paced back and forth. Additionally, on multiple occasions Deputy Redinger

observed Defendant to be in an aggressive stance with clenched fists. The 911 call

and Plaintiff’s state of mind on it affirm this view and belie his own claims that he

was “calm” during the exchange with the Deputies. Dkt. 43-8 at 71-72. Deputy

Redinger “felt there was an imminent issue where he might strike [the security

guard] now. That’s when [Redinger] stepped in and tried to effect an arrest at that

point.”

      Taking all supported facts and reasonable inferences in Plaintiff’s favor

demonstrates that Deputy Redinger acted reasonably in his arrest of Plaintiff.

Plaintiff continued to ignore the repeated notices of trespass. Deputy Redinger

ultimately decided to arrest and was met with some resistance (even if it was a


                                          17
natural reaction, see Dkt. 43-6 at 24). Deputy Redinger then seems to have applied

as much force as necessary to subdue Plaintiff and, upon handcuffing Plaintiff, he

immediately ceased the use of force. It is unfortunate that both parties fell to the

asphalt, especially with Deputy Redinger’s body on top of Plaintiff, but it was this

contact with the ground that caused Plaintiff’s injuries. The injuries were also

relatively minor and did not require medical treatment or follow-up after the

hospital visit: Basically Plaintiff got asphalt scrapes and a bad black eye.

      There is no support in the summary judgment materials apart from Plaintiff’s

later uncorroborated deposition that Deputy Redinger took Plaintiff to the ground

without first attempting to restrain his hands, kicked him while he was down, or

put him in a chokehold. In fact, Plaintiff’s deposition is materially refuted by his

own testimony at trial: There are discrepancies on whether or to what extent—and

when—he lost consciousness, whether he was choked, whether he jerked his arm

in response to Deputy Redinger grabbing him or was simply taken to the ground,

his reasons for not walking to his car, whether he stayed on the scene after the

warning to explain himself to Deputy Redinger, and, based on the 911 call,

whether he was told to leave.

      A party “cannot create a genuine issue of fact sufficient to survive summary

judgment simply by contradicting his or her own previous sworn statement . . .

without explaining the contradiction or attempting to resolve the disparity.”


                                           18
Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 806 (1999); accord Van. T.

Junkins & Assoc., Inc. v. U.S. Indus., Inc., 736 F.2d 656, 657 (11th Cir. 1984)

(“When a party has given clear answers to unambiguous questions which negate

the existence of any genuine issue of material fact, that party cannot thereafter

create such an issue with an affidavit that merely contradicts, without explanation,

previously given clear testimony.”).

      Plaintiff’s attempts to explain these material disparities are unavailing. He

testified in his later deposition that only long after the incident did he conclude that

he had been choked. As for the punching and kicking on the ground, Plaintiff

stated without elaboration that the prosecutor merely “didn’t ask about that. She

wasn’t very specific with her questions.” Dkt. 43-11 at 14. But then he admitted

that his answer was the same with no mention of punching or kicking when

examined by his own counsel at trial. Id. at 15, Dkt. 43-8 at 53.

      Plaintiff’s testimony markedly changed from his criminal trial to his

deposition, when questioned by his present civil counsel. Plaintiff’s latter

testimony conflicts with his earlier version and requires that he found a recovered

memory.

      The Court is unpersuaded. Deputy Redinger acknowledges that he may have

applied some pressure to Plaintiff’s neck during the takedown and ensuing struggle

and that he administered two palm-heel strikes; Deputy Archer testified she had


                                           19
never seen Deputy Redinger chokehold a suspect; the security guard testified

Deputy Redinger “had to grab [Plaintiff] by his shoulders, about his neck, and they

struggled.”

      Plaintiff’s largely undisputed behavior—along with Deputy Redinger’s

response to that behavior—is reminiscent of Draper v. Reynolds, 369 F.3d 1270

(11th Cir. 2004). Detained on a minor traffic violation, the plaintiff in that case

refused at least five orders to retrieve documents, used profanity, “moved around

and paced in agitation,” and yelled at the officer. 369 F.3d at 1277-78. Faced with

the tense circumstances, the officer in Draper, like Redinger, initiated an arrest

without a “verbal arrest command.” Id. Furthermore, the plaintiff was “standing

up, handcuffed, and coherent shortly after” the use of the taser. Id. The United

States Court of Appeals for the Eleventh Circuit upheld summary judgment for the

officer. Id. at 1272-73.

      Similarly, in Lewis v. City of W. Palm Beach, 561 F.3d 1288 (11th Cir.

2009), officers “maneuvered [the plaintiff] to the ground,” placed a knee on his

upper back and neck during the handcuffing process, and later restrained his legs

and attached the leg restraints to the handcuffs. 561 F.3d at 1290-92. The appellate

court upheld the application of qualified immunity at summary judgment. Id. at

1292; see also Nolin v. Isbell, 207 F.3d 1253 (11th Cir. 2000) (finding force de

minimis where officers grabbed suspect, shoved him a few feet against a vehicle,


                                           20
pushed a knee into his back and his head against the vehicle, and searched his groin

in an uncomfortable manner); Woodruff v. City of Trussville, 434 F. App’x 852,

853, 855 (11th Cir. 2011) (per curiam) (officer punched suspect in the face,

forcefully removed him from his car, and slammed him on the ground); Durruthy

v. Pastor, 351 F.3d 1080, 1094 (11th Cir. 2003) (officer forced suspect to the

ground); Jones v. City of Dothan, 121 F.3d 1456, 1460 (11th Cir. 1997) (per

curiam) (officer “slammed” suspect against a wall and kicked his legs apart).

      Even some chokeholds against resisting suspects have been deemed

nonactionable. See e.g., Marantes v. Miami-Dade County, 649 F. App’x 665, 670

(11th Cir. 2016) (officer knocked suspect to the ground and used chokehold);

Gomez v. United States, 601 F. App’x 841, 851 (11th Cir. 2015) (officer grabbed

suspect by neck, choked him, and slammed him against a vehicle before

handcuffing); Post v. City of Fort Lauderdale, 7 F.3d 1552, 1559-60 (11th Cir.

1993) (chokehold of about five seconds).

      The above line of cases, along with the instant case, is distinct from another

set where police applied force to completely passive or compliant suspects. See

e.g., Scott v. Battle, 688 F. App’x 674, 679 (11th Cir. 2017); Smith v. Mattox, 127

F.3d 1416 (11th Cir. 1997); Saunders v. Duke, 766 F.3d 1262, 1267 (11th Cir.

2014); Lee v., 284 F.3d 1188; Priester v. City of Riviera Beach, 208 F.3d 919 (11th

Cir. 2000).


                                         21
      The Court acknowledges some dispute as to the precise nature of the facts.

The Court is equally mindful, however, that the “mere existence of a scintilla of

evidence in support of the plaintiff’s position will be insufficient,” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 252 (1986), and that “mere conclusory,

uncorroborated allegations by a plaintiff in an affidavit or deposition will not

create an issue of fact for trial sufficient to defeat a well-supported motion for

summary judgment.” Hutchinson v. City of St. Petersburg, No. 8:05-cv-833-T-

30TGW, 2006 WL 2789010, at *3 (M.D. Fla. Sept. 26, 2006) (citations omitted);

see also Brown v. City of Clewiston, 848 F.2d 1534, 1541 n. 12 (11th Cir. 1988)

(listing cases upheld on summary judgment where courts to some extent analyzed

evidence). Here the prime conflict in the evidence is between Plaintiff on the

witness stand and Plaintiff in the civil deposition chair.

      It is no doubt a balancing act for a court to consider whether evidence gives

rise to a dispute at summary judgment, careful on the one hand to avoid intruding

into the purview of the factfinder and on the other to stop cases from proceeding

unnecessarily—or improperly—to trial. But the Court is convinced that given the

materials before it here no reasonable jury could find in favor of Plaintiff.

      To summarize, the Deputies’ reasonable behavior and use of force during

the arrest of Plaintiff did not violate his Fourth Amendment rights. In the absence

of a constitutional violation, it is unnecessary to determine whether any such rule


                                           22
was clearly established and, as such, the remaining § 1983 claim against the

Deputies fails. Likewise, the assault and battery claims cannot succeed. See City of

Miami v. Sanders, 672 So. 2d 46, 47 (Fla. 3d DCA 1996) (citations omitted)

(officer is liable for battery only where force used during arrest is “clearly

excessive”); Sullivan v. Atl. Fed. Sav. & Loan Ass’n., 454 So. 2d 52, 54 (Fla. 4th

DCA 1984) (“An assault is an intentional, unlawful offer of corporal injury to

another by force.”) (emphasis added).

   III.      In the absence of a constitutional violation, Defendant PCSO is not liable
             under § 1983.

          Plaintiff also brings a § 1983 claim against Sheriff Gualtieri under Monell v.

Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978). Because Plaintiff

sues Sheriff Gualtieri in his official capacity, the claim is effectively against the

PCSO. Penley v. Eslinger, 605 F.3d 843, 854 (11th Cir. 2010). To prevail under

Monell, Plaintiff must show that (1) his constitutional rights were violated, (2) the

municipality had a custom or policy that constituted deliberate indifference to that

constitutional right, and (3) the policy or custom caused the violation. McDowell v.

Brown, 392 F.3d 1283, 1289 (11th Cir. 2004) (citations omitted).

          As noted above, Plaintiff suffered no violation of his constitutional rights.

The claim falls short on this basis alone and it is unnecessary to delve into the

materials concerning the PCSO’s policies, including use of force, provided by

Defendants.
                                              23
                                CONCLUSION

      The Court GRANTS Defendants’ Motions for Summary Judgment. The

Court DENIES Plaintiff’s Motion for Summary Judgment. The Clerk is ordered to

enter judgment for Defendants and close the case.



      DONE AND ORDERED at Tampa, Florida, on October 24, 2018.




                                         /s/ William F. Jung
                                      WILLIAM F. JUNG
                                      UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                        24
